Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/686,009, the amendment filed on 10/13/2021 is herein acknowledged. Claims 26, 28, 32, 34, 38 and 40 have been amended and claims 1-25 have been canceled. Claims 26-43 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 10/13/2021, 11/15/2021 and 12/6/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 27, 33 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 27, independent claim 26 recites “recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device” while dependent claim 27 recites “wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device;” thus, claim 27 as recited, fails to further limit some of the limitations of claim 26 and also is indefinite since claim 26 requires “recording times of previous access and attempts” while claim 27 merely requires recording one or the other in the log. Thus, claim 27 is indefinite as it is not clear whether both types of information are recorded in the log and why one information or the other would be recorded again according to claim 27 if both types of information have already been recorded as required by claim 26. 
Claims 33 and 39 are rejected for the reasons indicated above with respect to claim 27 but with respect to claims 32 and 38 (upon which they depend).

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 5 of US Patent No. 10,514,721 (corresponding to Application No. 15/589,349).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
	Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 10,514,721 (Corresponding to Application No. 15/589,349)
26. A method, comprising: recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device; determining a time provided by a clock of the computational device; determining a time via the log file by examining a last entry of the log file; in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time; and in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time.
27. The method of claim 26, wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device.






29. The method of claim 28, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked.  
30. The method of claim 29, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set.  

31. The method of claim 28, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented.
Firm No. 0018.0724C1

4. The method of claim 1, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock; in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked; and in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set. 
  5. The method of claim 4, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented. 


The above rationale applies to claims 32-43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26-27, 32-33 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vainstein (US 7,702,909) in view of Fisher et al. (US 2006/0004862).
As per claim 26. A method, comprising:
recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device; [Vainstein teaches “file security systems can audit or log security events to an audit file (or log file)… such as successful attempt to open files” (col. 1, lines 30-36) where “Examples of security events could be successful attempts to open files, failed attempts to open files, changes to authorized users, new security classifications, etc. The audit files enable the security administrator to diagnose conditions of the file security system.” (col. 1, lines 40-45)  “Auditing requires that events being monitored be time stamped.” (col. 1, lines 51-52; col. 4, line 62-col. 5, line 6)]
determining a time provided by a clock of the computational device; [Vainstein teaches determining “a current server time… the current server time represents the time (as understood by the server) when the audit batch is received at the server… Typically, a server has a reliable timestamp capability that is relatively secure and tamper proof” (col 6, line 55-col. 7, line 9)]
determining a time via the log file by examining a last entry of the log file; [Vainstein teaches “The batch sender 204 accumulates a plurality of audit events and then sends the batch to an audit manager residing at a server, namely, an audit server (i.e., audit server 120). A batch is a group of audit events, typically temporally ordered by occurrence. In one embodiment, the batch (e.g., audit batch) is sent to the audit manager in a server as a file (i.e., audit file). In this regard, audit events are transmitted over a network to a server in a batch mode such that load on the network is manageable. An administrator of the audit system (e.g., file security system 100) can control the size of the batches and the frequency at which batches are sent, to provide control over network bandwidth usage.” (col. 5, lines 48-60) where “a batch is parsed 404 to obtain the first and last client timestamps” (col. 6, lines 47-49)]
in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time; and [Vainstein teaches “When the decision 410 determine that the last client timestamp is greater than the current server time, the client timestamp associated with the audit batch being processed are also deemed 408 unreliable” (col 6, line 55-col. 7, line 9) where unreliable time stamps would indicate inaccuracy of the clocks at the client and tampering of the clocks (see col. 1, lines 51-58)], note that a value being greater than another differs by more than a predetermined amount
in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time [Vainstein teaches “when the decision 410 determines that the last client timestamp is not greater than the current server time, the client timestamps associated with the audit batch being processed are deemed 412 reliable” (col 6, line 55-col. 7, line 9), where reliable time stamps would indicate accuracy of the clocks at the client and no tampering of the clocks (see col. 1, lines 51-58)], where a value that is not greater than another can be a value that is the same or does not differ by more than a predetermined amount; however, Vainstein does not expressly refer determining that the clock of the computational device is providing the correct time in response to determining the value do not differ by more than a predetermined amount of time; however, regarding these limitations, Fisher discloses [“FIG. 5 illustrates components of the architecture 300 that are used for synchronizing data logging and subsequent simulation data playback. As shown in FIG. 5, the monitoring and control system 351 includes master replay controller 352, time synchronization module 354, and payback controller 356. The time synchronization controller 354 optionally includes time server 355, and may receive an input from external reference 70. In an embodiment, the external reference 70 may include a geo-positioning satellite (GPS) time clock (not shown) that provides an accurate time reference to the time synchronization module 354.” (par. 0032). “The log file 327 is unique to the site 320. That is, the events 361.sub.i recorded in the log file 327 are not recorded in any other log file. Each of these events 361.sub.i has associated with it two reference time stamps. A first time stamp is a master reference time stamp 362 from the time server 355. The master reference time stamp 362 is produced at the master site 350, is provided at each of the local sites, such as the local site 320, and is stored in the local site's local log file. The logger agent 360 uses the master reference time stamp 362 and a local reference time stamp 364, produced at the same time as the master reference time stamp 362, and also stored in the local log file, to correct for differences in system clocks at the master site 350 and the local site 320. For example, if the master reference time stamp 362 is 04:22:03.46 (four hours, twenty-two minutes and 3.46 seconds) and the local reference time stamp 364 is 04:22:03.05, the correction for the local site 320 is 0.41 seconds. Because all sites get the master time reference time stamp 362 from the same time server, this method corrects for variations in local computer system time among the MTC sites to provide a network time delay correction 366” (par. 0044, see pars. 0040, 0045) where upon matching of the clocks in Fisher, the local system would be providing a correct time].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Vainstein to determine that the clock of the computational device is providing the correct time in response to determining the value do not differ by more than a predetermined amount of time as taught by Fisher since doing so would provide the benefits of [ensuring a correct time is being provided].
Therefore, it would have been obvious to combine Vainstein with Fisher for the benefit of creating a storage system/method to obtain the invention as specified in claim 26.
As per claim 27. The method of claim 26, wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device [Vainstein teaches “file security systems can audit or log security events to an audit file (or log file)… such as successful attempt to open files” (col. 1, lines 30-36) where “Examples of security events could be successful attempts to open files, failed attempts to open files, changes to authorized users, new security classifications, etc. The audit files enable the security administrator to diagnose conditions of the file security system.” (col. 1, lines 40-45. “Auditing requires that events being monitored be time stamped.” (col. 1, lines 51-52; col. 4, line 62-col. 5, line 6)].  
As per claim 32. A system, comprising: Page 3 of 12Armdt. dated October 13, 2021Serial No. 16/686,009a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device, determining a time provided by a clock of the computational device, determining a time via the log file by examining a last entry of the log file, in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time, and in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time [The rationale in the rejection of claim 26 is herein incorporated].
[The rationale in the rejection of claim 27 is herein incorporated].  
As per claim 38. A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations on a processor of a computational device, the operations comprising: recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device; determining a time provided by a clock of the computational device, determining a time via the log file by examining a last entry of the log file, Filed with RCEDocket No. P201700421US02 In response to office action dated July 13, 2021Finn No. 0018.0723C1in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time, and in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time [The rationale in the rejection of claim 26 is herein incorporated].   
As per claim 39. The computer program product of claim 38, wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device [The rationale in the rejection of claim 27 is herein incorporated].  

Claims 28-31, 34-37 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Vainstein (US 7,702,909) in view of Fisher et al. (US 2006/0004862) and Vahalia et al. (US 6,389,420).
As per claim 28. (Currently amended) The method of claim 26, wherein determining from one or more time entries of a time lock whether to provide an Input/Output (I/O) operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock [Vainstein teaches “The file security system 100 operates to restrict access to files stored within a computing environment associated with file security system 100… For example, the access to the secured file can also be limited to certain time periods, certain uses and/or certain other computers…” (col. 4, lines 48-61)], thus teaching accesses which may be limited to certain time periods, where files may be considered locked during time periods in which access is not permitted; however, Vainstein does not expressly refer to a time lock and determine whether the I/O operation meets a criteria provided by the one or more time entries of a time lock.   
[Vahalia teaches “the processor for the client setting the beginning of a period of time over which the client may access the file data once a lock on the file data has been granted by the file manager for obtaining the lock on the file data… accessing the file data so long as the client’s access to the file data will be completed by the expiration of the period of time” (col. 3, lines 29-47) “The lock expiration timer is periodically decremented, in order to measure the duration .DELTA..sub.2 and invoke an error handling routine (as shown in FIG. 9) if and when the lock expiration timer is ever decremented to zero without receipt of a close request or a lock extension request from the client having been granted the lock. In step 88, the file manager records the lock grant, the current time (which is the lock grant time), and the lock expiration time (which is the period .DELTA..sub.2 from the lock grant time) in the next log file record.” (col. 11, lines 3-23) “The file manager procedure in FIG. 9 also handles an error signaled by a lock expiration timer being decremented to zero. In particular, step 55 of the file manager's periodic timer interrupt routine of FIG. 4 causes execution beginning at step 111 of FIG. 9. In step 111, the file manager logs an error by the client having the lock associated with the lock expiration timer that is decremented to zero. For example, all of the locking information for the lock is recorded in an error log file” (col. 11, line 66-col. 12, line 26) (figs. 5-9 and related text)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Vainstein and Fisher to have a time lock, and determine whether the I/O operation meets a criteria provided by the one or more time entries of a time lock as taught by Vahalia since doing so would provide the benefits of time based file access protection.
Therefore, it would have been obvious to combine Vainstein with Fisher and Vahalia for the benefit of creating a storage system/method to obtain the invention as specified in claim 28.
As per claim 29. The method of claim 28, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked [Vahalia teaches “the processor for the client setting the beginning of a period of time over which the client may access the file data once a lock on the file data has been granted by the file manager for obtaining the lock on the file data… accessing the file data so long as the client’s access to the file data will be completed by the expiration of the period of time” (col. 3, lines 29-47) “The lock expiration timer is periodically decremented, in order to measure the duration .DELTA..sub.2 and invoke an error handling routine (as shown in FIG. 9) if and when the lock expiration timer is ever decremented to zero without receipt of a close request or a lock extension request from the client having been granted the lock. In step 88, the file manager records the lock grant, the current time (which is the lock grant time), and the lock expiration time (which is the period .DELTA..sub.2 from the lock grant time) in the next log file record.” (col. 11, lines 3-23) “The file manager procedure in FIG. 9 also handles an error signaled by a lock expiration timer being decremented to zero. In particular, step 55 of the file manager's periodic timer interrupt routine of FIG. 4 causes execution beginning at step 111 of FIG. 9. In step 111, the file manager logs an error by the client having the lock associated with the lock expiration timer that is decremented to zero. For example, all of the locking information for the lock is recorded in an error log file” (col. 11, line 66-col. 12, line 26) (figs. 5-9 and related text)].  
As per claim 30. The method of claim 29, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set [The rationale in the rejection of claim 29 is herein incorporated].  
As per claim 31. The method of claim 28, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented [Vainstein teaches “The file security system 100 operates to restrict access to files stored within a computing environment associated with file security system 100… For example, the access to the secured file can also be limited to certain time periods, certain uses and/or certain other computers…” (col. 4, lines 48-61). Vahalia teaches “the processor for the client setting the beginning of a period of time over which the client may access the file data once a lock on the file data has been granted by the file manager for obtaining the lock on the file data… accessing the file data so long as the client’s access to the file data will be completed by the expiration of the period of time” (col. 3, lines 29-47) “The lock expiration timer is periodically decremented, in order to measure the duration .DELTA..sub.2 and invoke an error handling routine (as shown in FIG. 9) if and when the lock expiration timer is ever decremented to zero without receipt of a close request or a lock extension request from the client having been granted the lock. In step 88, the file manager records the lock grant, the current time (which is the lock grant time), and the lock expiration time (which is the period .DELTA..sub.2 from the lock grant time) in the next log file record.” (col. 11, lines 3-23)], where time periods outside allowed time periods as taught by Vainstein or 
As per claim 34. The system of claim 32, wherein determining from one or more time entries of a time lock whether to provide an Input/Output (I/O) operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock [The rationale in the rejection of claim 28 is herein incorporated].  
As per claim 35. The system of claim 34, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked [The rationale in the rejection of claim 29 is herein incorporated].  
As per claim 36. The system of claim 35, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set [The rationale in the rejection of claim 30 is herein incorporated].  
As per claim 37. The system of claim 34, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented [The rationale in the rejection of claim 31 is herein incorporated].  
As per claim 40. The computer program product of claim 38, wherein determining from one or more time entries of a time lock whether to provide an Input/Output (I/O) operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more timePage 6 of 12Armdt. dated October 13, 2021Serial No. 16/686,009 Filed with RCEDocket No. P20170042IUS02entries of the time lock [The rationale in the rejection of claim 28 is herein incorporated].  
As per claim 41. The computer program product of claim 40, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked [The rationale in the rejection of claim 29 is herein incorporated].  
As per claim 42. The computer program product of claim 41, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set [The rationale in the rejection of claim 30 is herein incorporated].  
As per claim 43. The computer program product of claim 40, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented [The rationale in the rejection of claim 31 is herein incorporated].
Firm No. 0018.0724C1
ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 10/13/2021 with respect to the double patenting rejections have been fully considered. The double patenting rejections are still applicable as indicated above and have thus been maintained. 
Note that Note that (MPEP 804.0 (I.B.1)) states:
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant
showing that the claims subject to the rejection are patentably distinct from the reference claims or the
filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply
to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is
required even when the nonstatutory double patenting rejection is provisional.

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably
distinct from the reference application’s claims, is necessary for further consideration of the rejection of
the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not
necessary for further consideration of the claims may be held in abeyance until allowable subject matter
is indicated. Therefore, an application must not be allowed unless the required compliant terminal
disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

Applicant’s arguments with respect to the 35 USC 103 rejection have been fully considered but are moot in view of the new ground(s) of rejection. 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 26-43 have received an action on the merits and are subject to a non-final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
Claims 1-25 have been canceled.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 19, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135